Citation Nr: 0911309	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-13 535	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for headaches has been received. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March to August 1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied service 
connection for headaches on the grounds that new and material 
evidence to reopen the claim had not been received, and also 
denied service connection for a low back disability.  

In July 2004, the Veteran testified at a hearing before a 
decision review officer at the RO.  

In September 2005, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

Subsequent to the issuance of the last Supplemental Statement 
of the Case (SSOC) in September 2008, the Veteran and his 
representative submitted additional evidence to the Board in 
connection with his claims, but did not waive the veteran's 
right to have this evidence initially reviewed by the RO.  
38 C.F.R. § 20.1304(c) (2008) provides that any pertinent 
evidence submitted by an appellant which is accepted by the 
Board must be referred to the RO for review, unless this 
procedural right is waived by the appellant or 
representative.  Under the circumstances, the Board finds 
that this case must be remanded to the RO for readjudication 
with initial consideration of that additional evidence prior 
to a Board decision on appeal.

The RO should contact the Veteran and request him to sign and 
submit authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159, for the VA to obtain copies 
of the complete clinical records of his treatment for 
headaches and the low back since 2000 by Terry S. Baul, M.D., 
17751 Warren, Detroit, Michigan 48224.  

On remand, the RO should also obtain copies of all records of 
outstanding medical treatment and evaluation of the Veteran 
for headaches and the low back at the Detroit, Michigan VA 
Medical Center (VAMC) from January 2005 up to the present 
time.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Detroit, Michigan VAMC copies of all 
records of outstanding medical treatment 
and evaluation of the Veteran for 
headaches and the low back from January 
2005 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should contact the Veteran and 
his representative and request him to 
provide written authorization to enable 
the VA to obtain copies of the complete 
clinical records of his treatment for 
headaches and the low back since 2000 by 
Terry S. Baul, M.D., 17751 Warren, 
Detroit, Michigan 48224.

3.  If the Veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  
 
4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include all 
additional evidence received since the 
issuance of the September 2008 SSOC.
 
6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

